ORDER

PER CURIAM:
Jeff Kinnaman appeals from a decision issued by the Labor and Industrial Relations Commission affirming the dismissal of his untimely appeal to the Appeal’s Tribunal. After a thorough review of the record, we conclude that the Commission’s order is supported by sufficient evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).